DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 8/31/22. The claims 1-5, 7-18, 45 and 46 are pending. The claims 1, 10 and 11 are amended. Claims 45 and 46 are new. 
Response to Arguments
Applicants amendments filed 8/31/22 have overcome the 112(b) rejections in the previous office action. Therefore the rejection has bene withdrawn.
Applicant’s arguments, filed 8/31/22 with respect to the rejections of claims under 103 have been fully considered and the amendment to claim 1 overcomes the previous rejection. The amended recitation of “the diameter of each filament of the plurality of elongate filaments of the second permeable shell is greater than each filament of the plurality of elongate filaments of the first permeable shell” overcomes the previous rejection. However, a new grounds of rejection has been made in view of Marchand (US2011/0152993) in view of Martin (US2013/0325051). Applicants arguments toward the amended limitation of “the mesh of the first permeable shell has a different braid angle than the mesh of the second permeable shell” as previously recited in cancelled claim 6 are not persuasive. Applicant argues the cited paragraph [0169] of Marchand discusses aspect ratios of the openings near the hubs as compared to openings farther away from the hubs and not the aspect ratios of the inner shell as compared to an outer shell. Examiner makes notice, Marchand discusses altering different portions of the device to have different aspect rations. Furthermore, one having ordinary skill in the art would find the teaching of modifying different portions of the device (i.e. the inner shell and outer shell) with different braid angles for a desired purpose such as optimizing a pore size as stated in paragraph [0169]. Thus, the claimed limitations are considered at least obvious over the teachings of the prior art.  Additionally, it is noted that the size the braid wire was related to the pore size of the mesh which is determined in part by the braid angle (different angles of overlapping wires form different pore size openings; see also Marchand paragraph 0169); that Martin teaches larger diameter braid wires in the inner shell compared to the outer braid (paragraph 0117); and the outer braid of softer construction and increased compliance (Martin paragraph 0117).  Thus, to have a softer outer layer which may result from the claimed diameters and resulting braid angles appears expected within the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, claim 14 does not further limit the claim from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-18, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Marchand (US2011/0152993) in view of Martin (US2013/0325051). 
Regarding claims 1 and 14, Marchand discloses a device for treatment of a patient's aneurysm (see Abstract and Paragraph [0002]), comprising: 
a first permeable shell (384) having a proximal end (see Fig. 55), a distal end (see Fig. 55), a radially constrained elongated state configured for delivery within a catheter lumen (Paragraph [0010]), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (Paragraph [0010]), and a plurality of elongate filaments that are woven together to form a mesh (Paragraphs [0010], [0249]), wherein each filament of the plurality of elongate filaments of the first permeable shell has a diameter (filaments 14 of the outer shell 384, Paragraph [0248]), and wherein the expanded state defines an interior cavity (see Fig. 55); and 
a second permeable shell (380) having a proximal end (see Fig. 55), a distal end (see Fig. 55), a radially constrained elongated state configured for delivery within a catheter lumen (Paragraph [0010]), an expanded state with a longitudinally shortened configuration relative to the radially constrained state (Paragraph [0010]), and a plurality of elongate filaments that are woven together to form a mesh (the outer shell 384 and inner shell 380 may include any suitable material, dimension or feature of any other embodiment, Paragraph [0248]; 384 and 380 are a mesh or woven structure, Paragraph [0249]), wherein each filament of the plurality of elongate filaments of the second permeable shell has a diameter (filaments 14 of the inner shell 380, Paragraph [0248]), and 
wherein the second permeable shell sits within the interior cavity of the first permeable shell (see Fig. 55), and wherein the first and second permeable shells each have an average mesh density (Paragraph [0251]).
Marchand according to the embodiment of Fig. 55 does not explicitly disclose wherein the average mesh density of the second permeable shell is smaller than the average mesh density of the first permeable shell. However, as Marchand teaches “For some embodiments, the mesh density of the inner structure 380 [second permeable shell] may be higher than a density of the mesh structure of the outer shell or structure 384 [first permeable shell]” (Paragraph [0251]), it would have been obvious to one of ordinary skill in the art that other embodiments of Marchand encompass or at least make obvious a mesh density of the inner structure [second permeable shell] as not higher than the density of the outer mesh structure [first permeable shell], and thus necessarily either having equal mesh densities, or a mesh density of the second permeable shell as smaller than the mesh density of the first permeable shell.  To select one of the two remaining choices for relative mesh densities would have been obvious and well within the purview of one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, the claimed limitations are considered at least obvious over the teachings of the prior art.
Marchand teaches “for some embodiments, the average wire diameter of the inner structure [second permeable shell] is less than about 75% of the average wire diameter of the outer structure [first permeable shell]” (Paragraph [0017]). However, Marchand does not disclose wherein the diameter of each filament of the plurality of elongate filaments of the second permeable shell is greater than each filament of the plurality of elongate filaments of the first permeable shell. Martin teaches devices for obstruction of body lumens (Paragraph [0003, 0008]). Wherein the device includes a dual layer braid construction having an inner braid 358 and an outer braid 360 (Paragraph [0117]). The inner braid 358 [second permeable shell] can be composed of larger diameter wires and the outer braid 360 is comprised of smaller diameter wires (Paragraph [0117]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified each filament of the second permeable shell to have a greater diameter than each filaments of the first permeable shell in order to provide an inner braid [second permeable shell] that provides an expansion force against the vessel wall and an outer braid [first permeable shell] that comprises a softer construction and increased compliance to provide increased surface area (Paragraph [0117]). Additionally, it is noted that since the size the braid wire was related to the pore size which is related to the braid angle (Marchand paragraph 0169) and it would have been obvious for the diameter of the braid wires to be different, it would have thus been obvious for the braid angle of the outer and inner shells of Marchland in view of Martin to be different.  
Marchand according to the embodiment of Fig. 55 does not explicitly disclose wherein the mesh of the first permeable shell has a different braid angle than the mesh of the second permeable shell. Marchand teaches wherein the pore opening size may be varied and may be determined in part by the angle of overlapping filaments relative to each other (i.e. the braid angle) (Paragraph [0169]). It would have been obvious to one of ordinary skill in the art that the teachings of Marchand make obvious varying the braid angle to achieve the desired pore size of the shells, and thus, make obvious the mesh of first permeable shell having a different braid angle than the mesh of the second permeable shell in order to provide for different pore sizes which would naturally give different levels of permeability. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 2, Marchand/Martin is obvious over the device of claim 1, Marchand further discloses wherein each of the plurality of filaments forming the first permeable shell has a proximal and distal end, wherein the proximal ends of the plurality of filaments of the first permeable shell are gathered in a proximal marker band (hub or marker 388, see Fig. 55; Paragraphs [0020], [0248]).  
Regarding claim 3, Marchand/Martin is obvious over the device of claim 2, Marchand further discloses wherein each of the plurality of filaments forming the second permeable shell has a proximal and distal end, wherein the proximal ends of the plurality of filaments of the second permeable shell are gathered in the proximal marker band (hub or marker 388, see Fig. 55; Paragraphs [0020], [0248]).  
Regarding claim 4, Marchand/Martin is obvious over the device of claim 2, Marchand further discloses wherein the distal ends of the plurality of filaments forming the first permeable shell are gathered in a first distal marker band (distal hub 386, Paragraph [0248]; where the filaments are gathered in the hub or marker, Paragraph [0020]).  
Regarding claim 5, Marchand/Martin is obvious over the device of claim 3, Marchand further discloses wherein the distal ends of the plurality of filaments forming the second permeable shell are gathered in a second distal marker band (hub or marker 382, Paragraph [0247]; where the filaments are gathered in the hub or marker, Paragraph [0020]).  
Regarding claim 7, Marchand/Martin is obvious over the device of claim 1. As discussed above, it would have been obvious for the average mesh density of the second permeable shell to be smaller than the average mesh density of the first permeable shell. Thus, the mesh of the first permeable shell would be softer than the mesh of the second permeable shell, since the higher strand density of the first permeable shell would result in a shell that is more stiff than the second permeable shell. Since the second permeable shell would have a lower strand density and Paragraph [0123] of Marchand which expresses radial stiffness as a function of the number of filaments.   
Regarding claim 8, Marchand/Martin is obvious over the device of claim 1, Marchand further discloses wherein a height of the expanded state of the second permeable shell is less than a height of the expanded state of the first permeable shell (see Fig. 55, Paragraph [0247]).  
Regarding claim 9, Marchand/Martin is obvious over the device of claim 1, Marchand further discloses wherein a height of the expanded state of the second permeable shell is substantially the same as a height of the expanded state of the first permeable shell (internal gap may be about 0.2mm, Examiner interprets this gap difference in heights between the outer and inner shell as substantially the same, Paragraph [0247]).  
Regarding claim 10, Marchand/Martin is obvious over the device of claim 1.  As discussed above, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified each filament of the second permeable shell to have a greater diameter than each filaments of the first permeable shell in view of Martin. Marchand further discloses wherein each filament of the plurality of elongate filaments of the first permeable shell has a diameter between about 0.0005" and about 0.00075" (smaller filaments 14 may have a diameter of about 0.0004 inches to about 0.0015 inches which encompasses the claimed range, Paragraph [0154], where filaments 14 may have any dimension as any other embodiment, Paragraph [0248]).  To use the disclosed large and small diameters disclosed in Marchand would have been obvious to one of ordinary skill in the art.  Thus, the claimed limitations are considered obvious over the teachings of the prior art.
Regarding claim 11, Marchand/Martin is obvious over the device of claim 1.  As discussed above, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified each filament of the second permeable shell to have a greater diameter than each filaments of the first permeable shell in view of Martin. Marchand further discloses wherein each filament of the plurality of elongate filaments of the second permeable shell has a diameter between about 0.00125" and about 0.002" (larger filaments 14 may have a diameter of about 0.001 to about 0.004 inches which encompasses the claimed range, Paragraph [0154], where filaments 14 may have any dimension as any other embodiment, Paragraph [0248]).  To use the disclosed large and small diameters disclosed in Marchand would have been obvious to one of ordinary skill in the art.  Thus, the claimed limitations are considered obvious over the teachings of the prior art.
Regarding claim 12, Marchand/Martin is obvious over the device of claim 1, Marchand further discloses wherein the first permeable shell is made from about 108 filaments or more (the number of filaments used may be between about 80 filaments and 180 filaments which encompasses the claimed range, Paragraph [0181], where the shell may have the same number of filaments as any other embodiment, Paragraph [0248]).  
Regarding claim 13, Marchand/Martin is obvious over the device of claim 1, Marchand further discloses wherein the second permeable shell is made from between about 18 and 48 filaments (shell may be formed using 10 to 300 filaments which encompasses the claimed range, Paragraph [0163], where the shell may have the same number of filaments as any other embodiment, Paragraph [0248]).  
Regarding claim 15, Marchand/Martin is obvious over the device of claim 1. As discussed above, it would have been obvious for the average mesh density of the second permeable shell to be smaller than the average mesh density of the first permeable shell. Thus, there would be a smaller number of filaments form the second permeable shell than the first permeable shell.  Where Marchand discloses the mesh density is a function of total number of filaments of the device in Paragraph [0130]; where changing the total number of filaments alters the density of the mesh.  Therefore the density of the mesh is a result effective variable in that changing the number of filaments affects the density of the device and changes the amount the device occludes the aneurysm. Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the device of Marchand to have a smaller number of filaments form the second permeable shell than the first permeable shell. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   Furthermore, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the number of filaments of the second permeable shell to be less than the first permeable shell for providing a desired amount of occlusion between the portions of the device, since applicant has not disclosed that having the difference in the amounts of filaments between portions of the device, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with other designs as stated in Paragraph [0062] of the instant specification.
Regarding claim 16, as discussed above, Marchand/Martin is obvious over the device of claim 1, and it would have been obvious for the average mesh density of the second permeable shell to be smaller than the average mesh density of the first permeable shell. However, Marchland/Martin does not explicitly disclose wherein the average pore size of the second permeable shell is larger than the average pore size of the first permeable shell. Marchand discloses the average pore size is a function of the density of the device in Paragraph [0130]. Where a lower density shell would result in a larger pore size than a higher density shell (Paragraph [0130]). 
Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the average pore size of the second permeable to be larger than the average pore size of the first permeable shell. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").   Furthermore, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the average pore size of the second permeable shell to be larger than the average pore size of the first permeable shell for the providing a desired amount of occlusion between the portions of the device, since applicant has not disclosed that having the average pore size differences, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with other designs as stated in Paragraph [0079] of the specification.
Regarding claim 17, as discussed above, Marchand/Martin is obvious over the device of claim 16; yet, is silent regarding wherein the average pore size of the second permeable shell is between about 150 microns and about 1 mm. Marchand discloses the average pore size of any suitable portion of the device being less than 300 microns (Paragraph [0135]) which encompasses the claimed range.  Furthermore, Marchland teaches the pore size needs to be optimized to determine the amount of occlusion provided by device (Paragraph [0121]). Therefore the pore size is a result effective variable in that changing the pore size affects the amount the device occludes the aneurysm. Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the device of Marchand/Martin to have an average pore size of the second permeable shell be between 150 microns to 1mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the average pore size of the second permeable shell be between 150 microns to 1mm for a pore size that provides the optimal amount of occlusion desired for the surgical procedure (Paragraph [0121]). 
Regarding claim 18, as discussed above, Marchand/Martin is obvious over the device of claim 16; yet, is silent regarding wherein the average pore size of the first permeable shell is between about 100 microns and about 300 microns.  Marchand discloses the average pore size of any suitable portion of the device being less than 300 microns (Paragraph [0135]) which encompasses the claimed range. Furthermore, Marchland teaches the pore size needs to be optimized to determine the amount of occlusion provided by device (Paragraph [0121]). Therefore the pore size is a result effective variable in that changing the pore size affects the amount the device occludes the aneurysm. Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the device of Marchand to have an average pore size of the first permeable shell be between 100 microns to 400 microns as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the average pore size of the second permeable shell be between 150 microns to 1mm for a pore size that provides the optimal amount of occlusion desired for the surgical procedure (Paragraph [0121]). 

Regarding claim 45, Marchand discloses a device for treatment of a patient's aneurysm (see Abstract and Paragraph [0002]), comprising: 
a first permeable shell (384) having a radially constrained state configured for delivery within a catheter lumen (Paragraph [0010]), an expanded state (Paragraph [0010]), and a plurality of elongate filaments (filaments 14 of outer shell 384) that form a mesh, wherein each filament of the plurality of elongate filaments of the first permeable shell has a diameter (diameter of each of the filaments 14 of the outer shell 384, Paragraph [0248]), and wherein the expanded state defines an interior cavity (see Fig. 55); and 
a second permeable shell (380) having a radially constrained state configured for delivery within a catheter lumen (Paragraph [0010]), an expanded state relative to the radially constrained state (Paragraph [0010]), and a plurality of elongate filaments that form a mesh (filaments 14 of inner shell 380), wherein each filament of the plurality of elongate filaments of the second permeable shell has a diameter (diameter of each of the filaments 14 of the inner shell 380, Paragraph [0248]), and wherein the second permeable shell sits within the interior cavity of the first permeable shell (see Fig. 55), and wherein the first and second permeable shells each have an average mesh density (Paragraph [0251]), 
Marchand according to the embodiment of Fig. 55 does not explicitly disclose wherein the average mesh density of the second permeable shell is smaller than the average mesh density of the first permeable shell. However, as Marchand teaches “For some embodiments, the mesh density of the inner structure 380 [second permeable shell] may be higher than a density of the mesh structure of the outer shell or structure 384 [first permeable shell]” (Paragraph [0251]), it would have been obvious to one of ordinary skill in the art that other embodiments of Marchand encompass or at least make obvious a mesh density of the inner structure [second permeable shell] as not higher than the density of the outer mesh structure [first permeable shell], and thus necessarily either having equal mesh densities, or a mesh density of the second permeable shell as smaller than the mesh density of the first permeable shell.  To select one of the two remaining choices for relative mesh densities would have been obvious and well within the purview of one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, the claimed limitations are considered at least obvious over the teachings of the prior art.
Marchand teaches “for some embodiments, the average wire diameter of the inner structure [second permeable shell] is less than about 75% of the average wire diameter of the outer structure [first permeable shell]” (Paragraph [0017]). However, Marchand does not disclose wherein the diameter of each filament of the plurality of elongate filaments of the second permeable shell is greater than each filament of the plurality of elongate filaments of the first permeable shell. Martin teaches devices for obstruction of body lumens (Paragraph [0003]). Wherein the device includes a dual layer braid construction having an inner braid 358 and an outer braid 360 (Paragraph [0117]). The inner braid 358 [second permeable shell] can be composed of larger diameter wires and the outer braid 360 is comprised of smaller diameter wires (Paragraph [0117]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified each filament of the second permeable shell to have a greater diameter than each filaments of the first permeable shell in order to provide an inner braid [second permeable shell] that provides an expansion force against the vessel wall and an outer braid [first permeable shell] that comprises a softer construction and increased compliance to provide increased surface area (Paragraph [0117]). Additionally, it is noted that since the size the braid wire was related to the pore size which is related to the braid angle (Marchand paragraph 0169) and it would have been obvious for the diameter of the braid wires to be different, it would have thus been obvious for the braid angle of the outer and inner shells of Marchland in view of Martin to be different.  
Marchand according to the embodiment of Fig. 55 does not explicitly disclose wherein the mesh of the first permeable shell has a different braid angle than the mesh of the second permeable shell. Marchand teaches wherein the pore opening size may be varied and may be determined in part by the angle of overlapping filaments relative to each other (i.e. the braid angle) (Paragraph [0169]). It would have been obvious to one of ordinary skill in the art that the teachings of Marchand make obvious varying the braid angle to achieve the desired pore size of the shells, and thus, make obvious the mesh of first permeable shell having a different braid angle than the mesh of the second permeable shell in order to provide for different pore sizes which would naturally give different levels of permeability. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 46, Marchand discloses a device for treatment of a patient's aneurysm (see Abstract and Paragraph [0002]), comprising: 
a first permeable shell (384) having a radially constrained state (Paragraph [0010]), an expanded state (Paragraph [0010]) having an interior cavity (see Fig. 55), and a plurality of elongate filaments (filaments 14 of outer shell 384) that form a first mesh (Paragraph [0010], [0249]) means for expansion within the aneurysm (the means for expansion is interpreted as the self-expanding nature of the shell and/or the release from the delivery device, Paragraph [0010]); and 
a second permeable shell (380) having a radially constrained state (Paragraph [0010]), an expanded state (Paragraph [0010]), and a plurality of elongate filaments (filaments 14 of inner shell 380) that form a second mesh (Paragraph [0010], [0249]) means for expansion within the interior cavity of the first permeable shell (the means for expansion is interpreted as the self-expanding nature of the shell and/or the release from the delivery device, Paragraph [0010]), and wherein the first and second permeable shells each have an average mesh density (Paragraph [0251]).
Marchand according to the embodiment of Fig. 55 does not explicitly disclose wherein the average mesh density of the second permeable shell is smaller than the average mesh density of the first permeable shell. However, as Marchand teaches “For some embodiments, the mesh density of the inner structure 380 [second permeable shell] may be higher than a density of the mesh structure of the outer shell or structure 384 [first permeable shell]” (Paragraph [0251]), it would have been obvious to one of ordinary skill in the art that other embodiments of Marchand encompass or at least make obvious a mesh density of the inner structure [second permeable shell] as not higher than the density of the outer mesh structure [first permeable shell], and thus necessarily either having equal mesh densities, or a mesh density of the second permeable shell as smaller than the mesh density of the first permeable shell.  To select one of the two remaining choices for relative mesh densities would have been obvious and well within the purview of one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, the claimed limitations are considered at least obvious over the teachings of the prior art.
Marchand teaches “for some embodiments, the average wire diameter of the inner structure [second permeable shell] is less than about 75% of the average wire diameter of the outer structure [first permeable shell]” (Paragraph [0017]). However, Marchand does not disclose wherein the diameter of each filament of the plurality of elongate filaments of the second permeable shell is greater than each filament of the plurality of elongate filaments of the first permeable shell. Martin teaches devices for obstruction of body lumens (Paragraph [0003]). Wherein the device includes a dual layer braid construction having an inner braid 358 and an outer braid 360 (Paragraph [0117]). The inner braid 358 [second permeable shell] can be composed of larger diameter wires and the outer braid 360 is comprised of smaller diameter wires (Paragraph [0117]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified each filament of the second permeable shell to have a greater diameter than each filaments of the first permeable shell in order to provide an inner braid [second permeable shell] that provides an expansion force against the vessel wall and an outer braid [first permeable shell] that comprises a softer construction and increased compliance to provide increased surface area (Paragraph [0117]). Additionally, it is noted that since the size the braid wire was related to the pore size which is related to the braid angle (Marchand paragraph 0169) and it would have been obvious for the diameter of the braid wires to be different, it would have thus been obvious for the braid angle of the outer and inner shells of Marchland in view of Martin to be different.  
Marchand according to the embodiment of Fig. 55 does not explicitly disclose wherein the mesh of the first permeable shell has a different braid angle than the mesh of the second permeable shell. Marchand teaches wherein the pore opening size may be varied and may be determined in part by the angle of overlapping filaments relative to each other (i.e. the braid angle) (Paragraph [0169]). It would have been obvious to one of ordinary skill in the art that the teachings of Marchand make obvious varying the braid angle to achieve the desired pore size of the shells, and thus, make obvious the mesh of first permeable shell having a different braid angle than the mesh of the second permeable shell in order to provide for different pore sizes which would naturally give different levels of permeability. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M/Examiner, Art Unit 3771             
	
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771